Exhibit 10.1

 




NEITHER THE SECURITIES REPRESENTED BY THIS CERTIFICATE NOR THE SECURITIES INTO
WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES
LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED
IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT, OR (B) IF REASONABLY REQUESTED BY THE COMPANY, AN
OPINION OF COUNSEL REASONABLY ACCEPTABLE TO THE COMPANY THAT REGISTRATION IS NOT
REQUIRED UNDER THE SECURITIES ACT.




BULOVA TECHNOLOGIES GROUP, INC.

 

COMMON STOCK PURCHASE WARRANT

 

________________

Dated: ________________

 

Bulova Technologies Group, Inc., a Florida corporation (the “Company”), hereby
certifies that, for value received, ________________, or its registered assigns
(the “ Holder”), shall initially be entitled to purchase from the Company up to
a total of ________________ shares of common stock of the Company, $.001 par
value per share (each such share, a “ Warrant Share ” and all such shares, the “
Warrant Shares ”), at an exercise price initially equal to $0.0001 per Warrant
Share for the purchase of the Warrant Shares, as such exercise price may be
adjusted pursuant to Section 9 hereof (hereinafter referred to as the “ Exercise
Price ”), at any time commencing on the date hereof, and through and including
February 27, 2023 (the “ Expiration Date ”), and subject to the following terms
and conditions hereof.

 

This Warrant was issued pursuant to that certain Note and Warrant Purchase
Agreement, dated as of even date herewith, between the Company and the Purchaser
(the “Purchase Agreement ”).

 

1.             Definitions.  In addition to the terms defined elsewhere in this
Warrant, capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the Purchase Agreement.

 

2.             Registration of Warrant.  The Company shall register this
Warrant, upon records to be maintained by the Company for that purpose (the
“Warrant Register ”), in the name of the record Holder hereof from time to
time.  The Company may deem and treat the registered Holder of this Warrant as
the absolute owner hereof for the purpose of any exercise hereof or any
distribution to the Holder, and for all other purposes, absent actual notice to
the contrary.

 

3.             Registration of Transfers.  The Company shall register the
transfer of any portion of this Warrant in the Warrant Register, upon surrender
of this Warrant, with the Form of Assignment attached hereto as Annex A duly
completed and signed, to the transfer agent or to the Company at its address
specified herein.  Upon any such registration or transfer, a new warrant to
purchase shares of Common Stock, in substantially the form of this Warrant (any
such new warrant, a “New Warrant”), evidencing the portion of this Warrant so
transferred shall be issued to the transferee and a New Warrant evidencing the
remaining portion of this Warrant not so transferred, if any, shall be issued to
the transferring Holder.  The acceptance of the New Warrant by the transferee
thereof shall be deemed the acceptance by such transferee of all of the rights
and obligations of a holder of a Warrant.

 

 
 

--------------------------------------------------------------------------------

 

 

 4.             Exercise and Duration of Warrants.

 

a.           This Warrant shall be exercisable by the registered Holder at any
time and from time to time commencing the date hereof, and through and including
the Expiration Date.  At 6:30 P.M., New York City time on the Expiration Date,
the portion of this Warrant not exercised prior thereto shall be and become void
and of no value.

 

b.           A Holder may exercise this Warrant by delivering to the Company (i)
an exercise notice, in the form attached hereto as Annex B (the “Exercise
Notice”), appropriately completed and duly signed along with the Warrant, and
(ii) payment of the Exercise Price for the number of Warrant Shares as to which
this Warrant is being exercised , and the date that the last of such items are
delivered to the Company (as determined in accordance with the notice provisions
hereof) is an “Exercise Date.”  Execution and delivery of the Exercise Notice
shall have the same effect as cancellation of the original Warrant and issuance
of a New Warrant evidencing the right to purchase the remaining number of
Warrant Shares.

 

c.           Insufficient Authorized Shares.  If at any time while this Warrant
is outstanding, the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon exercise of this Warrant and Warrants of like tenor at least a
number of shares of Common Stock equal to 100% (the “Required Reserve Amount ”)
of the number of shares of Common Stock as shall from time to time be necessary
to effect the exercise of all of the Warrants of like tenor then outstanding (an
“Authorized Share Failure”), then the Company shall immediately take all action
necessary to increase the Company’s authorized shares of Common Stock to an
amount sufficient to allow the Company to reserve the Required Reserve Amount
for the Warrants of like tenor then outstanding.  Without limiting the
generality of the foregoing sentence, as soon as practicable after the date of
the occurrence of an Authorized Share Failure, but in no event later than ninety
(90) days after the occurrence of such Authorized Share Failure, the Company
shall either (i)  call a meeting of its stockholders for the approval of an
increase in the number of authorized shares of Common Stock or (ii) attempt to
obtain the requisite stockholder vote by written consents.  In connection with
the foregoing, the Company shall provide each stockholder with a proxy statement
or an information statement, as the case may be, and, in the case of a
stockholders’ meeting, shall use its best efforts to solicit its stockholders’
approval of such increase in authorized shares of Common Stock and to cause its
board of directors to recommend to the stockholders that they approve such
proposal.

 

 

 
2

--------------------------------------------------------------------------------

 

 

5.             Delivery of Warrant Shares.

 

a.            To effect exercises hereunder, the Holder shall duly execute and
deliver to the Company at its address for notice set forth herein, an Exercise
Notice in the form of Annex B hereto, along with the Warrant Share Exercise Log
in the form of Annex C hereto, and shall pay the Exercise Price, if applicable,
multiplied by the number of Warrant Shares that the Holder intends to purchase
hereunder.  The Company shall promptly (but in no event later than five (5)
Trading Days after the date of exercise) issue or cause to be issued and cause
to be delivered to or upon the written order of the Holder a certificate for the
Warrant Shares issuable upon such exercise.  The Company shall, upon request of
the Holder, and subsequent to the date on which a registration statement
covering the resale of the Warrant Shares has been declared effective by the SEC
(provided that the Holder represents in writing to the Company that it has sold
or committed in a binding sale agreement or sale order to promptly sell such
Warrant Shares pursuant to the terms of the prospectus contained in the
registration statement), use its commercially reasonable efforts to deliver
Warrant Shares hereunder electronically through the Depository Trust Corporation
or another established clearing corporation performing similar functions.  If by
the fifth (5th) Trading Day after exercise of this Warrant, the Company fails to
deliver the required number of Warrant Shares, the Holder will have the right to
rescind the exercise.  If by the fifth (5th) Trading Day after exercise, the
Company fails to deliver the required number of Warrant Shares, and if after
such fifth Trading Day and prior to the receipt of such Warrant Shares, the
Holder purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the Holder of Warrant Shares which
the Holder anticipated receiving upon such exercise (a “ Buy In”), then the
Company shall (i) pay in cash to the Holder the amount by which (x) the Holder’s
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (y) the amount obtained by multiplying (A) the
number of Warrant Shares that the Company was required to deliver to the Holder
in connection with the exercise at issue by (B) the closing bid price of the
shares of Common Stock on the Exercise Date and (ii) at the option of the
Holder, either reinstate the portion of the Warrant and equivalent number of
Warrant Shares for which such exercise was not honored or deliver to the Holder
the number of shares of Warrant Shares that would have been issued had the
Company timely complied with its exercise and delivery obligations
hereunder.  The Holder shall provide the Company written notice indicating the
amounts payable to the Holder in respect of the Buy In.

 

b.           This Warrant is exercisable, either in its entirety or, from time
to time, for a portion of at least 1,000,000 Warrant Shares unless this Warrant
is at any time exercisable for fewer than 1,000,000 Warrant Shares, in which
case this Warrant shall only be exercisable for such remainder, both of which
shall be adjusted in accordance with Section 9 hereof.  Upon surrender of this
Warrant following one or more partial exercises, the Company shall issue or
cause to be issued, at its expense, a new Warrant evidencing the right to
purchase the remaining number of Warrant Shares.

 

c.           The Company’s obligations to issue and deliver Warrant Shares in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
Person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other Person of any obligation to the Company or any violation or
alleged violation of law by the Holder or any other Person, and irrespective of
any other circumstance which might otherwise limit such obligation of the
Company to the Holder in connection with the issuance of Warrant
Shares.  Nothing herein shall limit a Holder’s right to pursue any other
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to timely deliver certificates representing
shares of Common Stock upon exercise of the Warrant as required pursuant to the
terms hereof.

 

 

 
3

--------------------------------------------------------------------------------

 

 

6.             Charges, Taxes and Expenses.  Initial issuance and delivery of
certificates for shares of Common Stock upon exercise of this Warrant shall be
made without charge to the Holder for any issue or transfer tax, transfer agent
fee or other incidental expense in respect of the issuance of such certificates,
all of which taxes and expenses shall be paid by the Company; provided , however
, that the Company shall not be required to pay any tax which may be payable in
respect of any transfer involved in the registration of any certificates for
Warrant Shares or Warrants in a name other than that of the Holder.  The Holder
shall be responsible for all other tax liability that may arise as a result of
holding or transferring this Warrant or receiving Warrant Shares upon exercise
hereof.

 

7.             Replacement of Warrant.  If this Warrant is mutilated, lost,
stolen or destroyed, the Company shall issue or cause to be issued in exchange
and substitution for and upon cancellation hereof, or in lieu of and
substitution for this Warrant, a new Warrant, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction and
customary and reasonable bond or indemnity, if requested.  Applicants for a new
Warrant under such circumstances shall also comply with such other reasonable
regulations and procedures and pay such other reasonable third-party costs as
the Company may prescribe.

 

8.             Reservation of Warrant Shares.  The Company covenants that,
subject to Section 4(c) hereof, it will at all times reserve and keep available
out of the aggregate of its authorized but unissued and otherwise unreserved
shares of Common Stock, solely for the purpose of enabling it to issue Warrant
Shares upon exercise of this Warrant as herein provided, the number of Warrant
Shares that are then issuable and deliverable upon the exercise of this entire
Warrant, free from preemptive rights or any other contingent purchase rights of
persons other than the Holder (after giving effect to the adjustments and
restrictions of Section 9 , if any).  The Company covenants that all Warrant
Shares so issuable and deliverable shall, upon issuance and the payment of the
applicable Exercise Price in accordance with the terms hereof, be duly and
validly authorized, issued and fully paid and nonassessable.  The Company will
take all such action as may be necessary to assure that such shares of Common
Stock may be issued as provided herein without violation of any applicable law
or regulation, or of any requirements of any securities exchange or automated
quotation system upon which the shares of Common Stock may be listed.  The
Company will notify its transfer agent for the reservation of shares of Common
Stock as required under this provision.

 

9.             Certain Adjustments.  The Exercise Price and number of Warrant
Shares issuable upon exercise of this Warrant are subject to adjustment from
time to time as set forth in this Section 9 . In no event shall the Exercise
Price and/or the number of Warrant Shares issuable upon exercise of this Warrant
be adjusted pursuant to more than one subsection of this Section 9 as a result
of any single event or series of related events.

 

 

 
4

--------------------------------------------------------------------------------

 

 

a.           Share Dividends and Splits.  If after the date hereof, the number
of outstanding shares of Common Stock is increased by a share dividend payable
in shares of Common Stock or by a reverse split of shares of Common Stock or
other similar event, then, on the effective date thereof, the number of shares
issuable on exercise of this Warrant shall be increased in proportion to such
increase in outstanding shares and the then applicable Exercise Price shall be
correspondingly decreased.

 

b.          Aggregation of Shares.  If after the date hereof, the number of
outstanding shares of Common Stock is decreased by a forward split,
consolidation, combination or reclassification of shares of Common Stock or
other similar event, then, upon the effective date of such consolidation,
combination or reclassification, the number of shares issuable on exercise of
this Warrant shall be decreased in proportion to such decrease in outstanding
shares and the then applicable Exercise Price shall be correspondingly
increased.

 

c.           Replacement of or Payment for Securities Upon Reorganization,
etc.  If after the date hereof any capital reorganization or reclassification of
the shares of Common Stock of the Company, or consolidation or merger of the
Company with another corporation, or the sale of all or substantially all of its
assets to another corporation or other similar event (each, a “ Fundamental
Transaction ”) shall be effected, then, as a condition of such Fundamental
Transaction, lawful and fair provision shall be made whereby the Holder of this
Warrant shall thereafter have the right to purchase and receive, upon the basis
and upon the terms and conditions specified in this Warrant and in lieu of the
shares of Common Stock of the Company immediately theretofore purchasable and
receivable upon the exercise of the rights represented thereby, such shares,
securities, cash or other assets as may be issued or payable with respect to or
in exchange for the number of outstanding shares of Common Stock equal to the
number of such shares of Common Stock immediately theretofore purchasable and
receivable upon the exercise of the rights represented by this Warrant, had such
Fundamental Transaction not taken place and in such event appropriate provision
shall be made with respect to the rights and interests of the Holder of this
Warrant to the end that the provisions hereof (including, without limitation,
provisions for adjustments of the Exercise Price and of the number of shares
purchasable upon the exercise of this Warrant) shall thereafter be applicable,
as nearly as may be in relation to any shares, securities, or assets thereafter
deliverable upon the exercise hereof.  The Company shall not effect any such
Fundamental Transaction unless prior to the consummation thereof the successor
corporation (if other than the Company) resulting from such Fundamental
Transaction, or the corporation purchasing such assets in a Fundamental
Transaction, shall assume by written instrument executed and delivered to the
Holder of this Warrant the obligation to deliver to the Holder of this Warrant
such shares, securities, cash or other assets as, in accordance with the
foregoing provisions, such Holder may be entitled to purchase.

 

d.           Notice of Adjustments.  Upon the occurrence of each adjustment
pursuant to this Section 9, the Company at its expense will promptly compute
such adjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment, including a statement of the adjusted
Exercise Price and adjusted number or type of Warrant Shares or other
securities, cash or property issuable upon exercise of this Warrant (as
applicable), describing the transactions giving rise to such adjustments and
showing in detail the facts upon which such adjustment is based.  Upon written
request, the Company will promptly deliver a copy of each such certificate to
the Holder and to the Company’s transfer agent.

 

 

 
5

--------------------------------------------------------------------------------

 

 

e.           Notice of Corporate Events.  If the Company (i) declares a dividend
or any other distribution of cash, securities or other property in respect of
its shares of Common Stock, including without limitation any granting of rights
or warrants to subscribe for or purchase any capital stock of the Company or any
Subsidiary, (ii) authorizes or approves, enters into any agreement contemplating
or solicits stockholder approval for (x) any sale of all or substantially all of
its assets in one or a series of related transactions, (y) any tender offer or
exchange offer (whether by the Company or another person) pursuant to which
holders of shares of Common Stock are permitted to tender or exchange their
shares for other securities, cash or property, or (z) any reclassification of
the shares of Common Stock or any compulsory share exchange pursuant to which
the shares of Common Stock is effectively converted into or exchanged for other
securities, cash or property or (iii) authorizes the voluntary dissolution,
liquidation or winding up of the affairs of the Company, then the Company,
subject to obtaining an agreement from the Holder to keep such information
confidential and not to purchase or sell the Company’s securities while in
possession of material non-public information (in a form reasonably satisfactory
to the Company), shall deliver to the Holder a notice describing the material
terms and conditions of such transaction, at least five business days prior to
the applicable record or effective date on which a Person would need to hold
shares of Common Stock in order to participate in or vote with respect to such
transaction, and the Company will take all steps reasonably necessary in order
to insure that the Holder is given the practical opportunity to exercise this
Warrant prior to such time so as to participate in or vote with respect to such
transaction; provided, however, that the failure to deliver such notice or any
defect therein shall not affect the validity of the corporate action required to
be described in such notice.

 

f.          Rights Upon Distribution of Assets.  If the Company shall declare or
make any dividend or other distribution of its assets (or rights to acquire its
assets) to holders of shares of Common Stock, by way of return of capital or
otherwise (including, without limitation, any distribution of cash, stock or
other securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (a “ Distribution ”), at any time after the issuance of
this Warrant, then, in each such case:

 

           (i) any Exercise Price in effect immediately prior to the close of
business on the record date fixed for the determination of holders of shares of
Common Stock entitled to receive the Distribution shall be reduced, effective as
of the close of business on such record date, to a price determined by
multiplying such Exercise Price by a fraction of which (i) the numerator shall
be the closing bid price of the shares of Common Stock on the Trading Day
immediately preceding such record date minus the fair market value of the
Distribution (as determined in good faith by the Company’s Board of Directors)
applicable to one share of the Company, and (ii) the denominator shall be the
closing bid price of the shares of Common Stock on the Trading Day immediately
preceding such record date; and

  

 

 
6

--------------------------------------------------------------------------------

 

  

ii.           the number of Warrant Shares shall be increased to a number of
shares equal to the number of shares of Common Stock into which this Warrant is
exerciseable immediately prior to the close of business on the record date fixed
for the determination of holders of shares of Common Stock entitled to receive
the Distribution multiplied by the reciprocal of the fraction set forth in the
immediately preceding subparagraph (i); provided that in the event that the
Distribution is of shares (“Other Shares of Common Stock”) of a company whose
common shares are traded on a national securities exchange or a national
automated quotation system, then the Holder may elect to receive a warrant to
purchase Other Shares of Common Stock in lieu of an increase in the number of
Warrant Shares, the terms of which shall be identical to those of this Warrant,
except that such warrant shall be exercisable into the number of shares of Other
Shares of Common Stock that would have been payable to the Holder pursuant to
the Distribution had the Holder exercised this Warrant immediately prior to such
record date and with an aggregate exercise price equal to the product of the
amount by which the exercise price of this Warrant was decreased with respect to
the Distribution pursuant to the terms of the immediately preceding subparagraph
(i) and the number of Warrant Shares calculated in accordance with the first
part of this subparagraph (ii).

 

10.           Payment of Exercise Price.  The Holder shall pay the Exercise
Price in immediately available funds.

 

 

11.           Fractional Shares.  The Company shall not be required to issue or
cause to be issued fractional Warrant Shares on the exercise of this
Warrant.  If any fraction of a Warrant Share would, except for the provisions of
this Section, be issuable upon exercise of this Warrant, the number of Warrant
Shares to be issued will be rounded down to the nearest whole share and the
purchase prices of such fraction of a share shall be paid to the Holder in cash.

 

12.           Notices.  Any and all notices or other communications or
deliveries hereunder (including without limitation any Exercise Notice) shall be
in writing and shall be deemed given and effective on the earliest of (i) the
date of transmission, if such notice or communication is delivered via facsimile
or email at the facsimile number or email address specified in the Purchase
Agreement prior to 6:30 p.m. (New York City time) on a Trading Day, (ii) the
next Trading Day after the date of transmission, if such notice or communication
is delivered via facsimile at the facsimile number specified in the Purchase
Agreement on a day that is not a Trading Day or later than 6:30 p.m. (New York
City time) on any Trading Day, (iii) the Trading Day following the date of
mailing, if sent by nationally recognized overnight courier service or (iv) upon
actual receipt by the party to whom such notice is required to be given.  The
address for such notices or communications shall be as set forth in the Purchase
Agreement.

 

13.           Purchase Agreement.  The Warrant Shares for which this Warrant is
exercisable are entitled to the benefits and subject to the limitations of the
Purchase Agreement, which include registration rights for the Warrant Shares.

 

14.           Miscellaneous.

 

 

 
7

--------------------------------------------------------------------------------

 

 

a.           Subject to the restrictions on transfer set forth herein, this
Warrant and the registration rights set forth in the Purchase Agreement may be
assigned by the Holder in denominations of not less than 10,000,000, subject to
adjustment pursuant to Section 9 hereof, Warrant Shares or in its entirety,
provided that following such assignment, the further disposition of such Warrant
and Warrant Shares by the assignee is restricted under the Securities Act and
applicable state securities laws and such transferee agrees in writing to be
bound, with respect to the transferred Warrant and Warrant Shares, by the
provisions of Articles 10, 11, and 13 of the Purchase Agreement and Section
5.2(b) of the Purchase Agreement .   This Warrant may not be assigned by the
Company except to a successor in the event of a sale of all or substantially all
of the Company’s assets or a merger or acquisition of the Company.  This Warrant
shall be binding on and inure to the benefit of the parties hereto and their
respective successors and assigns.  Subject to the preceding sentences, nothing
in this Warrant shall be construed to give to any Person other than the Company
and the Holder any legal or equitable right, remedy or cause of action under
this Warrant.  This Warrant may be amended only in writing signed by the Company
and the Holder and their successors and assigns.

 

b.           The Company will not, by amendment of its governing documents or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms of this Warrant,
but will at all times in good faith assist in the carrying out of all such terms
and in the taking of all such action as may be reasonably necessary or
appropriate in order to protect the rights of the Holder against
impairment.  Without limiting the generality of the foregoing, the Company (i)
will not increase the par value of any Warrant Shares above the amount payable
therefor on such exercise, (ii) will take all such action as may be reasonably
necessary or appropriate in order that the Company may validly and legally issue
fully paid and nonassessable Warrant Shares on the exercise of this Warrant, and
(iii) will not close its stockholder books or records in any manner which
interferes with the timely exercise of this Warrant.

 

c.           GOVERNING LAW; VENUE; WAIVER OF JURY TRIAL.  ALL QUESTIONS
CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS
WARRANT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF FLORIDA, WITHOUT GIVING REGARD TO ANY APPLICABLE PRINCIPLES
OF CONFLICTS OF LAW TO THE EXTENT THAT THE GENERAL APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.  EACH PARTY HEREBY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COUNTY COURT OR CIRCUIT COURT
LOCATED IN HILLSBOROUGH COUNTY, FLORIDA, OR THE FEDERAL DISTRICT COURT FOR THE
MIDDLE DISTRICT OF FLORIDA, HILLSBOROUGH COUNTY, FLORIDA, FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR ARISING OUT OF OR IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO
THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY
WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT
SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER.  EACH PARTY HEREBY IRREVOCABLY
WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY
SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR
CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY
AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT
SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.  THE COMPANY HEREBY WAIVES ALL
RIGHTS TO A TRIAL BY JURY.

 

 

 
8

--------------------------------------------------------------------------------

 

 

d.           The headings herein are for convenience only, do not constitute a
part of this Warrant and shall not be deemed to limit or affect any of the
provisions hereof.

 

e.           In case any one or more of the provisions of this Warrant shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,

SIGNATURE PAGE FOLLOWS]

 

 

 

 
9

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

 

BORROWER:

 

 

 

 

 

BULOVA TECHNOLOGIES GROUP, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

Stephen L. Gurba

 

 

Title:

President & Chief Executive Officer

 

 

 

 

 

Address:

2409 N Falkenburg Road

Tampa, Florida 33619

 

 

 

 

 

 
10

--------------------------------------------------------------------------------

 

 

 ANNEX A

 

FORM OF ASSIGNMENT

 

[To be completed and signed only upon transfer of Warrant]

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
________________________________ the right represented by the within Warrant to
purchase  ____________shares of common stock of Bulova Technologies Group, Inc.
to which the within Warrant relates and appoints ________________ attorney to
transfer said right on the books of Bulova Technologies Group, Inc. with full
power of substitution in the premises.

 

 

 

 

 

Dated: _________________,

 

 

 

 

(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)

 

 

 

Address of Transferee

 

 

In the presence of:

 

 

 

 

 

 

 

 

 
11

--------------------------------------------------------------------------------

 

 

 ANNEX B

 

FORM OF EXERCISE NOTICE

 

[To be executed by the Holder to exercise the right to purchase shares of Common
Stock under the foregoing Warrant]

 

TO:  BULOVA TECHNOLOGIES GROUP, INC.

 

The undersigned is the Holder of Warrant No. _______ (the “Warrant”) issued by
Bulova Technologies Group Inc., a Florida corporation (the “ Company
”).  Capitalized terms used herein and not otherwise defined have the respective
meanings set forth in the Warrant.

 

 

The Warrant is currently exercisable to purchase a total of ______________
Warrant Shares.

 

 

The undersigned Holder hereby exercises its right to purchase _________________
Warrant Shares pursuant to the Warrant.

 

 

The holder shall pay the sum of $____________ to the Company in accordance with
the terms of the Warrant.

 

 

Pursuant to this exercise, the Company shall deliver to the holder
_______________ Warrant Shares in accordance with the terms of the Warrant.

 

 

Following this exercise, the Warrant shall be exercisable to purchase a total of
______________ Warrant Shares.

 

 

 

 

Dated: ,

 

Name of Holder:

 

 

 

 

 

(Print)

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)

 

 

 

 
12

--------------------------------------------------------------------------------

 

 

ANNEX C

 

WARRANT SHARES EXERCISE LOG

 

DATE

NUMBER OF

WARRANT

SHARES

AVAILABLE TO

BE EXERCISED

NUMBER OF

WARRANT

SHARES

EXERCISED

NUMBER OF

WARRANT

SHARES

REMAINING TO

BE EXERCISED

INITIALS OF

AUTHORIZED

REPRESENTATIVE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 13